April 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          ROBERT PRIMO, Appellant

NO. 14-13-00997-CV                          V.

                       SCOTT ROTHENBERG, Appellee
                     ________________________________

       This court today heard a motion for en banc reconsideration filed by
appellee, Scott Rothenberg. We order the motion be Denied, and that the court’s
former judgment of January 27, 2015, be vacated, set aside, and annulled. We
further order this court’s memorandum opinion of January 27, 2015, withdrawn.

       This cause, an appeal from the judgment in favor of appellee, Scott
Rothenberg, signed November 5, 2013, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and REMAND the cause for further
proceedings not inconsistent with this court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Scott Rothenberg.

      We further order this decision certified below for observance.